Per Curiam.
’ The plea is fatally defective. There is a class of debts upon which a bankrupt’s discharge does not operate, and a plea of such discharge must shew that the plaintiff’s debt does not belong to that class. The two averments referred to by the defendant’s counsel do not, even argumentatively, make this out. It is not averred that all the defendant’s debts were such as did not arise in consequence of a defalcation by a public officer, «fee., but only that he owed debts which were not so created ; and at the conclusion he only says that the plaintiff’s debt, if it existed, was owing prior to the time of presenting his petition, not that it was one of those mentioned at the commencement of the plea.
The plea being bad it is unnecessary to express an opinion upon the replication.(a)
Judgment for the plaintiff.

 See Brereton v. Hull, (ante, 75.)